           Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 1 of 31




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

KIMBERLY K. SISIA, individually )
and on behalf of others similarly )
situated,                         )
                                  )             CLASS ACTION
                   Plaintiff,     )
                                  )             CIVIL ACTION FILE
v.                                )             NO._______________
                                  )
STATE FARM MUTUAL                 )             JURY TRIAL DEMANDED
AUTOMOBILE INSURANCE              )
COMPANY,                          )
                                  )
                   Defendant.     )

                          COMPLAINT – CLASS ACTION

          Plaintiff, Kimberly K. Sisia, individually and on behalf of other similarly

situated State Farm insureds, by and through her undersigned attorney, having

finally confirmed that there are no outstanding costs to be paid in the State Court of

Cobb County, submits this renewal Complaint, and states the following claims for

relief:

                             NATURE OF THE ACTION

                                           1.

          The Class Action Fairness Act of 2005, Public Law 109-2, 199th Congress,

28 U.S.C. § 1711, et seq., provides, "[C]lass action lawsuits are an important and

valuable part of the legal system when they present the fair and efficient resolution
        Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 2 of 31




of legitimate claims of numerous parties by allowing the claims to be aggregated

into a single action against a defendant that has allegedly caused harm." In this

action, Plaintiff contends that she, and the class of State Farm Mutual Automobile

Insurance Company ("State Farm") insureds she proposes to represent, have

suffered the same harm from the same unlawful practice of State Farm in

administering medical payments insurance coverage under a common section of its

standard automobile liability insurance policy.

                                         2.

      Plaintiff brings this Class Action Complaint to address the unlawful practice

of State Farm to deny contractual medical payments insurance coverage for

payment of medical expenses incurred by its insureds to treat bodily injuries

caused by automobile accidents on the basis that the medical expenses incurred by

its insureds are not, according to State Farm, "reasonable medical expenses. . ." for

"necessary medical, surgical …" and other covered services or devices, as provided

by the medical payments coverage provisions contained in the State Farm

automobile insurance policies which provided them coverage. The controlling

issue is one of law – whether the term "reasonable medical expenses" is

ambiguous, and thus must be construed strictly against State Farm and in favor of

coverage?




                                         2
        Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 3 of 31




                                        3.

      According to State Farm, medical payments coverage helps pay medical and

funeral expenses when a covered person, including the policyholder, passengers, or

a member of the policyholder's family, incurs those expenses to treat bodily injury

sustained in an automobile accident, no matter who is responsible. State Farm

employs that same language to advertise its medical payments coverage.

                                        4.

      On May 19, 2009, Plaintiff sustained physical injuries in a motor vehicle

collision in Fulton County, Georgia. Plaintiff's car was struck from behind by

another vehicle.

                                        5.

      Plaintiff obtained chiropractic and physical therapy care following the rear

end collision. Plaintiff submitted a claim to State Farm for medical payments

insurance coverage, pursuant to the terms of the State Farm automobile insurance

policy under which she was insured. After paying a part of the initial charges for

chiropractic care, State Farm denied the remainder of Plaintiff's medical payments

claim based on its determination that the remaining medical expenses Plaintiff

incurred were not "reasonable medical expenses" within the terms of her medical

payments coverage.




                                        3
          Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 4 of 31




                                         6.

         In Georgia, pursuant to O.C.G.A. § 33-34-2(1), "Medical payment coverage"

includes any coverage in which the insurer agrees to reimburse the insured and

others for reasonable and necessary medical expenses and funeral expenses

incurred as a result of bodily injury or death caused by a motor vehicle accident,

without regard to the insured's liability for the accident.    Coverage shall be

available to the named insured, resident spouse, and any resident relative while

occupying the covered motor vehicle, and to any other person legally occupying a

covered motor vehicle. Expenses must be incurred for services rendered within

three years from the date of the accident; provided, however, that nothing shall

prevent an insurer from allowing a longer period of time. Any rule or regulation

promulgated which expands or conflicts with this definition shall be null and

void."

                                         7.

         This action is brought to address whether State Farm took advantage of

ambiguous Policy terms to deny medical payments coverage to Plaintiff, and

whether it employed and enforced the same ambiguous terms to deny medical

payments coverage to other State Farm insureds in Georgia, and perhaps

elsewhere, who made claims for such coverage under automobile insurance

policies containing the same medical payments coverage provisions, within the


                                         4
         Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 5 of 31




applicable limitations period.

                                        8.

      Plaintiff does not know at this time whether State Farm issued medical

payments coverage to insureds in states other than Georgia, which contain the

same medical payments provisions. If so, Plaintiff may ask that those insureds also

be joined as class members.

                    PARTIES, JURISDICTION AND VENUE

                                        9.

      Plaintiff is a citizen and resident of the State of Georgia and has been so at

all times relevant to this action.

                                        10.

      State Farm is a foreign insurance company incorporated under the laws of

the State of Illinois, with its principal office located at One State Farm Plaza,

Bloomington, Illinois 61710-0001.

                                        11.

      State Farm may be served with process through its registered agent in

Georgia, Corporation Service Company, 40 Technology Parkway South #300,

Norcross, Georgia 30092. Alternatively, State Farm may waive formal service

pursuant to Fed. R. Cir. P. 4(d). A notice requesting a waiver of service has been

provided State Farm in accordance with Rule 4(d).


                                         5
           Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 6 of 31




                                                        12.

        Jurisdiction is proper in the United States District Court for the Northern

District of Georgia pursuant to 28 U.S.C. § 1332(d)(2)(A). Upon information and

belief, the amount in controversy exceeds far in excess of $5,000,000.00; the class

comprises far in excess of 100 or more members; 1 and the proposed class

members, including Plaintiff, are citizens of Georgia, and potentially other states

different from Illinois, State Farm's state of citizenship.

                                                        13.

        State Farm regularly transacts business within the Northern District of

Georgia, and Plaintiff's individual claim arises out of State Farm's business

conducted within the Northern District of Georgia.

                                                        14.

        Venue is proper in the United States District Court for the Northern District

of Georgia.

                         PLAINTIFF'S FACTUAL ALLEGATIONS

                                                        15.

        The allegations of the foregoing paragraphs are incorporated herein as if

fully set forth.


1
  According to State Farm’s website, State Farm is the “#1 Auto Insurer in the U.S.” and has 44 million auto policies
in force in the U.S. www.statefarm.com/about-us/company-overview/company-profile/fast-facts (last visited July
21, 2020). Upon information and belief, a sizable percentage of State Farm auto policies include medical payments
coverage.


                                                         6
           Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 7 of 31




                                        16.

      On May 19, 2009, Plaintiff was injured in a motor vehicle accident in Fulton

County, Georgia when the car she was driving was struck from behind by another

vehicle.

                                        17.

      At the time of her May 19, 2009, rear-end collision, Plaintiff's automobile

insurance coverage, State Farm Policy No. 0847-288-11 (the "Policy"), provided

$10,000.00 in medical payments insurance coverage in exchange for an additional

premium payment.       The medical payments coverage provision of the Policy,

Section II, states:

      We will pay reasonable medical expenses incurred for bodily injury

      caused by accident for services furnished within three years of the

      date of the accident.    These expenses are for necessary medical,

      surgical, X-ray, dental, ambulance, hospital, professional nursing and

      funeral services, eyeglasses, hearing aids, and prosthetic devices.


A true and correct copy of the Policy, including Section II – Medical Payments

Coverage, C, is attached hereto as Exhibit "A."

                                        18.

      As stated in paragraph 3 above, State Farm advertises that its "Medical

Payments Coverage helps pay medical and funeral expenses when a covered

                                         7
        Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 8 of 31




person – the policyholder, passenger or a member of the policyholder's family – is

hurt in an automobile accident no matter who is responsible. Medical Payments

coverage is in addition to your auto or homeowner's policy and applies only in

states where Medical Payments Coverage is available coverage."

                                          19.

      After stating that it will pay "reasonable medical expenses incurred or bodily

injury caused by accident...", Section II of the Policy then states, in capital letters,

what expenses are not included as "reasonable medical expenses" under the Policy:

      REASONABLE MEDICAL EXPENSES DO NOT INCLUDE EXPENSES:

      1. FOR TREATMENT, SERVICES, PRODUCTS OR PROCEDURES

          THAT ARE:

             a. EXPERIMENTAL IN NATURE FOR RESEARCH, OR NOT

                PRIMARILY DESIGNED TO SERVE A MEDICAL PURPOSE;

                OR

             b. NOT COMMONLY AND CUSTOMARILY RECOGNIZED

                THROUGHOUT THE MEDICAL PROFESSION AND WITHIN

                THE UNITED STATES AS APPROPRIATE FOR THE

                TREATMENT OF THE BODILY INJURY; OR

      2. INCURRED FOR:

             a. THE USE OF THERMOGRAPHY OR OTHER RELATED


                                           8
        Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 9 of 31




                PROCEDURES OF A SIMILAR NATURE; OR

            b. THE PURCHASE OR RENTAL OF EQUIPMENT NOT

                PRIMARILY DESIGNED TO SERVE A MEDICAL PURPOSE.

                We have the right to make or obtain a utilization review of the

                medical expenses and services to determine if they are reasonable

                and necessary for the bodily injury sustained.

                The bodily injury must be discovered and treated within one year

                of the date of the accident. (emphasis in original).

See Exhibit "A."

                                         20.

      While it is not clear what expenses State Farm considers to be "experimental

in nature for research, or not primarily designed to secure a medical purpose," or

"not commonly and customarily recognized throughout the medical profession and

within the United States as appropriate for the treatment of the bodily injury"

which terms are also ambiguous, or "incurred for the use of thermography or other

related procedures of a similar nature," or "the purchase of rental of equipment not

primarily designed to serve a medical purpose," Plaintiff does not seek to recover

any expenses which are specifically and unambiguously excluded from coverage in

the subsection of the Policy quoted in Paragraph 19 above.




                                          9
        Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 10 of 31




                                        21.

      Following her May 19, 2009 motor vehicle collision, Plaintiff sought and

obtained chiropractic care and physical therapy care. Plaintiff incurred medical

expenses in the amount of $1,343.00 for chiropractic care provided by Dr. Ann

Kosa in Alpharetta, Georgia; $3,510.00 for chiropractic care provided by Fish

Family Chiropractic in Roswell, Georgia; and $3,195.00 for physical therapy care

provided by Physiotherapy Associates in Atlanta. State Farm paid $1,254.00 of the

charges submitted by Dr. Kosa, but then declined to pay the remaining $89.00 of

Dr. Kosa's charges and declined to pay any of the charges submitted by Fish

Family Chiropractic or Physiotherapy Associates, on the basis that the expenses

were not "reasonable medical expenses" under the terms of the medical payments

section of the Policy.

                                        22.

      Plaintiff sustained bodily injury within the meaning of the Policy. State

Farm rejected the majority of Plaintiff's medical payments claim and continues to

deny her claim on the basis that "the expenses claimed were not reasonable

medical expenses incurred as a result of bodily injury caused by accident…, for

"necessary medical, surgical . . ." or other enumerated covered services or devices.

                                        23.

      On May 14, 2012, Plaintiff filed a Civil Action against State Farm to recover


                                         10
       Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 11 of 31




her medical payments benefits in the State Court of Cobb County, Georgia, Civil

Action No.: 12-A-1738-2 (the "State Action"). State Farm answered Plaintiff's

Complaint and denied any further medical payments were owing because it had

determined that the medical payments Plaintiff claimed were not "reasonable

medical expenses," within the terms of her medical payments coverage.

                                       24.

      On December 2, 2013, Plaintiff filed in the State Action, a motion to certify

her lawsuit against State Farm as a class action on the basis that State Farm had

denied medical payments coverage to her on the basis of ambiguous policy terms

which must be construed in her favor, and in favor of the class she sought to

represent, under the applicable rules of contract construction.       Specifically,

Plaintiff claimed that the Policy term, "reasonable medical expenses," under which

State Farm denied coverage to Plaintiff, was ambiguous, and because it was

ambiguous, had to be construed strictly against State Farm and in favor of

coverage.

                                       25.

      On August 28, 2014, the State Court of Cobb County denied Plaintiff's

motion to certify her case as a class action. In its Order, the Cobb State Court

found that the language of the medical payments provisions of the Policy was

consistent with the Georgia statute which provides for medical payments coverage


                                        11
       Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 12 of 31




where "the insurer agrees to reimburse the insured and others for reasonable and

necessary medical expenses and funeral expenses incurred as a result of bodily

injury or death caused by a motor vehicle accident, without regard to the insured's

liability for the accident." Because of the Georgia statute, the Cobb State Court

found that the medical payments provisions of the Policy were not illusory or

ambiguous. However, the language of the statute does not render an otherwise

ambiguous policy term unambiguous. The Cobb State Court denied Plaintiff's

motion for class certification on the basis that "whether an insured was properly or

improperly denied benefits is highly individualized and would involve an

investigation into every insured's claim, the applicable policy language, the

underlying accidents, the demands, the timeliness surrounding the claims, the state

specific laws applicable to medical payment claims, and every insured's medical

history." The Cobb State Court overlooked the common, indeed identical legal

issues alleged by Plaintiff in her complaint and motion for class certification. The

Cobb State Court failed to acknowledge that Plaintiff's claim, and the prospective

claims on behalf of the putative class for medical payments coverage based on

identical insurance contracts, that the claims were denied by State Farm using

identical, ambiguous Policy language, and that under the applicable rules of

contract construction, as opposed to tort law, the contract language employed by

State Farm to deny coverage on the basis that the insureds medical expenses were


                                        12
        Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 13 of 31




not, in its view, "reasonable medical expenses," must be construed strictly against

State Farm and liberally in favor of coverage.         Under the rules of contract

construction, therefore, Plaintiff and each member of the proposed class should be

entitled to be reimbursed, within the limits of each insured's medical payments

coverage, for any covered medical expenses that State Farm denied on the basis

that those expenses were not, in State Farm's determination, "reasonable medical

expenses."

                                         26.

      On March 28, 2017, Plaintiff filed a motion in the State Action requesting

that the State Court reconsider its Order denying her motion for class certification

and seeking summary judgment. Plaintiff argued that the Court had denied her

class action motion by employing an incorrect legal standard. Plaintiff argued that

whether her medical expenses for which she claimed coverage were "reasonable

medical expenses" within the terms of the Policy was capable of more than one

reasonable construction and was thus ambiguous under Georgia law. Plaintiff

argued that under the rules of contract construction, therefore, the Medical

Payments provision must be construed strictly against State Farm and in favor of

coverage. Alternatively, Mrs. Sisia requested that her case be set down for trial.

                                         27.

      On February 2, 2021, Plaintiff voluntarily dismissed, without prejudice, her


                                         13
          Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 14 of 31




Complaint in the State Action, pursuant to O.C.G.A. § 9-11-41. The Cobb State

Court had not ruled upon Plaintiff's Motion to Reconsider at the time she

voluntarily dismissed the State Action.

                         CLASS ACTION ALLEGATIONS

                                           28.

       The allegations of the foregoing paragraphs are incorporated herein as if

fully set forth.

                                           29.

       Plaintiff respectfully requests that the Court certify this case as a class

action.

                                           30.

       Pursuant to LR 23.1(a)(2), Plaintiff states the following class action

allegations:

               (a) The section of Fed. R. Civ. P. 23 which is claimed to authorize

maintenance of suit by class action.

                     A class action as authorized by Fed.R.Civ. 23(b) (3).

               (b) The size (or approximate size) and definition of the alleged class.

                     The size of the proposed class is expected to be well over one

               thousand (1000) State Farm insureds. Pursuant to L.R. 27.1, Plaintiff,

               as the proposed class representative, shows, as pointed out in Footnote


                                           14
Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 15 of 31




    1, above, that State Farm advertises that it has 44 million automobile

    insurance policies in place in the United States. Although Plaintiff

    does not at this time know the precise number of other State Farm

    insureds who have been denied the same medical payments coverage

    by State Farm based upon its' determination that the medical expenses

    incurred by those insureds were not "reasonable medical expenses" for

    "necessary medical, surgical" or other covered services, Plaintiff

    submits that the size of the proposed class will be far greater than that

    required to maintain a class action. Indeed, the issue addressed in this

    action may come up in every State Farm car wreck case which does

    not involve acute or catastrophic injuries, and could be employed by

    State Farm even in those cases. Limited discovery will reveal the

    exact size of the class.

          The class is defined as follows: All State Farm insureds in

    Georgia, and perhaps insureds in other states to whom State Farm

    provides or has provided common medical payments insurance

    coverage, as defined in the Medical Payments Coverage provisions of

    the Policy, and all third party beneficiaries of such coverage under the

    terms of the Policy, with respect to whom, within the applicable

    period of limitations, State Farm has denied medical payments for


                                15
        Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 16 of 31




             medical, surgical, funeral or other covered expenses based upon its

             determination that the expenses for which coverage was sought, were

             not "reasonable medical expenses," within the term of the medical

             payments section of the Policy.

             (c) The basis of the named Plaintiff's or plaintiffs' claim to be an

adequate representative of the class or, if defendants, the basis of the named

defendant's or defendants' claim to be an adequate representative of the class.

                   Plaintiff is an adequate representative of the class because she

             has sustained the same harm as have the other members of the

             proposed class, and through intense legal research and investigation,

             has determined that State Farm is liable to Plaintiff and to other State

             Farm insureds, as a matter of the law, who have also had their medical

             payments coverage denied by State Farm on the basis that the

             expenses they incurred were not, according to State Farm,

             "reasonable medical expenses." Plaintiff has no known conflict of

             interest with any member of the proposed class. Plaintiff will

             adequately represent the class because if Plaintiff is entitled to recover

             her medical expenses that were denied by State Farm, every other

             member of the proposed class is, for the same legal reason, also

             entitled to recover his or her medical expenses that have been denied


                                          16
       Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 17 of 31




            by State Farm on the same basis. Plaintiff has no interest that is

            antagonistic to the interests of the class. Plaintiff's interests in this

            matter are completely aligned with those of the class. Plaintiff is

            represented by experienced counsel who has acted as trial counsel in

            class actions and other complex litigation.

            (d) The alleged questions of law and fact, which are common among

members of the class.

                  Plaintiff submits that State Farm has knowingly and unlawfully

            denied medical payments coverage to her and members of the

            proposed class in Georgia (and perhaps elsewhere) on the same basis,

            i.e., that the insured's medical expenses were not "reasonable medical

            expenses" within the pertinent contractual language, to-wit: "We will

            pay reasonable medical expenses incurred for bodily injury caused by

            accident, for services furnished within three years of the date of the

            accident. These expenses are for necessary medical, surgical, X-ray,

            dental, ambulance, hospital, professional nursing and funeral services,

            eyeglasses, hearing aids and prosthetic devices." (Emphasis added.)

            The issues of law and fact in this action are not only common and

            typical among Plaintiff and the members of the proposed class, but are

            identical.


                                        17
        Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 18 of 31




                       This action is properly maintained as a class action pursuant to

             Rule 23 of the Federal Rules of Civil Procedure in that State Farm has

             acted or refused to act on grounds applicable to all members of the

             proposed class, thus making for appropriate relief with respect to the

             class as a whole. Specifically, State Farm has denied medical

             payments coverage to Plaintiff and the other members of the class

             based upon State Farm's subjective determination that the medical

             expenses claimed by each proposed class member were not

             "reasonable medical expenses" within the medical payments terms of

             the Policy. State Farm may likewise unlawfully deny such claims in

             the future. Because the controlling legal issue is identical for Plaintiff

             and all class members, a class action is superior to other avenues of

             relief.

        (e) The allegations necessary to satisfy the criteria of section (b)(1) or

(b)(2) of Fed. R. Civ. P. 23 or to support the finding required by section (b)(3) of

Fed. R. Civ. P. 23.

                       The term "reasonable medical expenses incurred for bodily

             injury caused by accident . . . for necessary medical, surgical . . ." and

             other enumerated services is ambiguous. It is capable of more than

             one reasonable interpretation because reasonable persons may reach


                                            18
Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 19 of 31




    different conclusions as to what constitutes a "reasonable medical

    expense" for "necessary medical" or other covered services. Except to

    exclude one specific expense, thermography, which is not part of the

    class definition, the Policy does not define "reasonable medical

    expenses" for "necessary" covered services; does not specify who will

    make the determination of what medical or other covered expenses are

    reasonable, or necessary, and does not contain any objective criteria or

    methodology for making such a determination. Consequently, the

    ambiguous policy term "reasonable medical expenses" for "necessary

    medical, surgical"… or other covered services must be construed in

    favor of coverage, within the limits of coverage, for each member of

    the class who has incurred medical expenses for bodily injuries caused

    by accident, and who has been denied medical payments coverage by

    State Farm based upon its self-serving determination that those

    insured's medical expenses were not "reasonable medical expenses"

    under the terms of the medical payments coverage provision set out in

    paragraph 17 above.

          The requirements of Fed. R. Civ. P 23(b)(3) are satisfied:

    There are no questions of material fact on the issue of liability that are

    different among the members of the proposed class. All have been


                                19
Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 20 of 31




    denied payments for medical expenses by State Farm on the basis of

    its ambiguous medical payments coverage provisions. The question

    of law that controls the determination of this action is the same for

    each class member: Is the provision employed by State Farm to deny

    or limit medical payments coverage ambiguous, and if so, must it thus

    be construed liberally in favor of coverage and strictly against State

    Farm, under applicable principles of insurance contract construction?

    Because the Policy term, "We will pay reasonable medical expenses

    incurred, for bodily injury caused by accident for services furnished

    within three years of the date of the accident," is ambiguous, it must

    be construed liberally in favor of the insured, when the term is used by

    State Farm to deny medical payments coverage. The next sentence in

    State Farm's medical coverage provision, which states: "[t]hese

    expenses are for necessary medical, surgical, X-ray, dental,

    ambulance, hospital, professional nursing and funeral services,

    eyeglasses, hearing aids and prosthetic devices," renders the medical

    payments coverage terms doubly ambiguous because reasonable

    persons may also differ on whether the covered medical or other

    enumerated expenses are "necessary." A class action is superior to

    other available methods for the fair and efficient adjudication of this


                                20
         Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 21 of 31




              controversy because the legal issue is the same for all members of

              this class. The claims of the individual members are so small, because

              of policy limits on medical payments coverage, that individual actions

              are economically impractical.        The insured is at a complete

              disadvantage because State Farm decides whether a medical expense

              is reasonable, and its insureds cannot financially afford to contest that

              decision.    State Farm is obviously aware of the economic

              disadvantage in which it has placed its insureds by its unlawful use of

              ambiguous terms to deny medical payments coverage to them. A class

              action will serve the economies of time, effort, and expense, and will

              allow for the resolution of significant injustices practiced by State

              Farm.

                                          31.

        The class meets the prerequisites for the maintenance of a class action in

that:

        a) The class is so numerous that joinder of all members is impracticable;

        b) There are controlling questions of fact and law common, indeed identical,

           to all members of the class;

        c) The claims of the representative party are typical of the claims of the

           proposed class because the claims of Plaintiff arise from the same


                                          21
       Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 22 of 31




         practice and course of conduct of State Farm in interpreting its medical

         payments coverage that gives rise to the claims of the other class

         members, and the claims made on behalf of the proposed Class members

         are based on precisely the same policy language and legal theories as are

         the claims of Plaintiff, as the representative party; and

      d) The representative party and her attorneys will fairly and adequately

         protect the interests of the class. The Class representative has common

         interests with the Class members and will vigorously prosecute the

         interests of the class through qualified counsel.

                                         32.

      Plaintiff's counsel has considered the issue of notice to the proposed Class

members, which would set forth the subject and nature of the instant action. State

Farm's own business records identify the State Farm insureds who have been

unlawfully denied medical payments coverage based upon State Farm's

determination that the medical expenses for which coverage was sought were not

"reasonable medical expenses." Those records can be utilized for providing notice.

There exists a clearly ascertainable Class that can be easily determined from State

Farm's business records. Indeed, State Farm should be required to identify each of

its’ insureds who have been denied medical payment coverage on the basis stated

herein, and provide appropriate notice to them at its own expense because of its


                                         22
       Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 23 of 31




clear violation of the rules of contract construction in unlawfully denying medical

payments coverage to those insureds.

                                             33.

      Among the numerous questions of fact and law common to the class are:

      a) Whether it is lawful for State Farm to deny or limit medical payments

         benefits based upon its determination of an ambiguous policy term that

         the expenses claimed by the insured are not "reasonable medical

         expenses" for "necessary" medical or other enumerated services incurred

         as a result of bodily injury caused by accident;

      b) Whether State Farm's conduct, if unlawful, has damaged Plaintiff and

         other Class members by having denied them contractual medical

         payments coverage;

      c) Whether a declaratory judgment should be entered declaring State Farm's

         conduct unlawful, in the event it is still engaging in the alleged unlawful

         practice;

      d) Whether State Farm should be enjoined from such further unlawful

         conduct if it is still occurring;

      e) In what amount are Plaintiff and the Class members entitled to recover

         for having been unlawfully denied medical payments benefits, which is a

         matter of record for each class member maintained by State Farm;


                                             23
        Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 24 of 31




       f) Whether State Farm is liable for other costs, including interest and

          attorney fees, as provided by law;

       g) Whether State Farm is liable for punitive damages.

                                         34.

              A class action is superior to individualized actions, not only because

individual actions are economically unfeasible, a fact well known to State Farm,

but because the controlling issue of law is the same for each member of the

proposed class. Was Plaintiff denied payment for otherwise covered medical

expenses based upon State Farm's employment of an ambiguous Policy term? If so,

when the applicable rules of insurance contract construction are applied to the

ambiguous term "reasonable medical expenses" for "necessary medical" or other

covered services, is Plaintiff and, therefore, each other class member entitled to

recover the medical expenses she or he incurred, within the limits of each insured's

coverage, plus legal interest. As a matter of contract law, a determination in favor

of the Plaintiff is a determination in favor of each and every other class member.



                     COUNT I: BREACH OF CONTRACT

                                         35.

       The allegations of the foregoing paragraphs are incorporated herein as if

fully set forth.


                                         24
        Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 25 of 31




                                         36.

       State Farm breached the terms of the Policy by denying or limiting medical

payments claims by its insureds based upon its subjective, self-serving

determinations that such claims were not, "reasonable medical expenses" for

"necessary medical, surgical" or other covered services or devices incurred as a

result of bodily injury caused by an accident.

                                         37.

       State Farm is liable to Plaintiff and each member of the class for the amount

of medical expenses that have been denied each of them on the basis that their

otherwise covered medical expenses were not "reasonable medical expenses" for

"necessary medical, surgical" or other covered services, plus legal interest from the

dates each insured's claim was denied.



                   COUNT II: BREACH OF PRIVATE DUTY

                                         38.

       The allegations of the foregoing paragraphs are incorporated herein as if

fully set forth.

                                         39.

       O.C.G.A. § 51-1-8 provides: "Private duties may arise from statute or from

relations created by contract, express or implied. The violation of a private duty,


                                         25
           Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 26 of 31




accompanied by damage, shall give a right of action."

                                        40.

      The policies State Farm issued to Plaintiff and the other Class members

created in State Farm a private duty to pay legitimate claims for medical expenses

incurred as a result of bodily injury. If State Farm had an issue with whether the

medical, surgical, or other covered expenses submitted for medical payments

coverage were reasonable, it had a legal duty under Georgia law to pay the

expenses because of the ambiguous nature of its coverage provision, which it

drafted.

                                        41.

      State Farm breached its private duty by denying or limiting legitimate

medical payments claims made by Plaintiff and the other Class member based

upon State Farm's subjective and self-serving determinations that such claims were

not "reasonable medical expenses" for "necessary medical, surgical" or other

covered services incurred as a result of bodily injury caused by accident.

                                        42.

      State Farm is liable to Plaintiff and the class for having violated its private

duty to act in the interests of its insureds in providing medical payments coverage

to them.




                                         26
        Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 27 of 31




COUNT III: BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

                                         43.

       The allegations of the foregoing paragraphs are incorporated herein as if

fully set forth.

                                         44.

       Under Georgia law, and elsewhere, every contract imposes upon each party,

a duty of good faith and fair dealing in the performance of their respective duties

and obligations under the contract.

                                         45.

       State Farm is liable to Plaintiff and the class for having violated its duty of

good faith and fair dealing to act in the interests of its insureds in providing

medical payments coverage to them.

                                         46.

       State Farm breached its duty of good faith and fair dealing by denying or

limiting legitimate medical payments claims made by Plaintiff and the other Class

member based upon State Farm's subjective and self-serving determination that

such claims were not "reasonable medical expenses" for "necessary medical,

surgical" or other covered services incurred as a result of bodily injury caused by

accident.




                                         27
       Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 28 of 31




                                        47.

      State Farm had a duty to exercise good faith and to deal fairly with Plaintiff

and with its other insureds under the medical payments provisions of their

respective, applicable State Farm policies by paying its insureds their reasonable

medical expenses as provided by the policies.

                                        48.

      State Farm, however, breached its duty of good faith and fair dealing by

using the ambiguous terms in its medical payments coverage to deny coverage for

medical expenses incurred by Plaintiff, and other members of the putative class,

for treatment of bodily injuries caused by an automobile accident, which fell within

the terms of the medical payments coverage section of the Policy.

                                        49.

      Indeed, for State Farm to interpret its medical payments coverage provisions

to deny medical payments coverage to its insured based on its determination that

the expense was not a reasonable medical expense created a conflict of interest for

State Farm, and thus amounted to bad faith.



                            DEMAND FOR RELIEF

      WHEREFORE Plaintiff requests, on behalf of herself and the putative class,

that this Court certify this action as a class action pursuant to Rule 23 of the


                                        28
           Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 29 of 31




Federal Rules of Civil Procedure, appoint Plaintiff as Class representative, and

appoint the undersigned counsel as counsel for the class. Plaintiff further requests

that judgment be entered in favor of her and the class and against State Farm,

including, without limitation, the following:

      i.       A judgment rendering State Farm liable to Plaintiff and the class for

               its unlawful denial of its insureds' medical payments claims on the

               basis that the expenses incurred were not "reasonable medical

               expenses;"

      ii.      A judgment against State Farm in excess of five million dollars

               ($5,000,000.00) for the medical expenses it has unlawfully, and in

               breach of its insurance contract, declined its insureds on the

               ambiguous basis that their medical and other covered expenses were

               not "reasonable medical expenses" for bodily injury caused by

               accident for "necessary medical, surgical" or other covered services or

               devices;

      iii.     Punitive damages in an amount sufficient to punish State Farm and

               deter it from committing similar acts of wrongdoing in the future;

      iv.      Pre and post-judgment interest, applicable fines, penalties, and costs

               allowed by law;

      v.       Any other damages available to Plaintiff and the proposed class which


                                          29
       Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 30 of 31




            the evidence may justify;

      vi.   For any and all other relief allowed by law or equity, including an

            award of attorney fees, and such other and further relief as this Court

            may deem appropriate.



                         DEMAND FOR JURY TRIAL

      Plaintiff herewith demands a trial by jury as to all issues to which the right to

trial by jury is afforded.     However, Plaintiff respectfully submits that the

controlling issue in this action is one of law: the term of the medical payments

provisions of the applicable policies relating to the payment of medical expenses is

ambiguous, see Regions Hospital v. Shalala, 522 U.S. 448, 458, 466, 418 S. Ct.

895 (1998) (the phrase "recognized as reasonable" is ambiguous), and must be

strictly construed against State Farm and liberally in favor of coverage, thus

requiring State Farm, as a matter of law, to reimburse Plaintiff and the proposed

class for all of their medical expenses which have been denied by State Farm on

the basis of its ambiguous medical payments language. The issue of liability may

be determined by the Court in a single adjudication for all concerned. Remaining

issues such as bad faith, punitive damages and other common issues which may

arise should be determined by a jury.




                                         30
      Case 1:21-cv-02376-ELR Document 1 Filed 06/09/21 Page 31 of 31




     Respectfully submitted this 9th day of June 2021.



                                     /s/ James L. Ford, Sr.
                                     James L. Ford, Sr.
                                     Georgia Bar No. 268050
                                     Attorney for Plaintiff


James Lee Ford, P.C.
2957 Hardman Court, N.E.
Atlanta, Georgia 30305
Email: jlf@jlfordlaw.com
Phone: (678) 281-8750




                                       31
